DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/21 is being considered by the examiner.
Drawings
The drawings submitted on 3/24/21 has been considered and accepted.
Allowable Subject Matter
Claims 1-15 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 3, 9, 11, 12, please delete “-like”
In claim 2, lines 4, 6, 8, please delete “-like”
In claim 9, line 2, please delete “-like”
In claim 10, lines 2, 4, 6, please delete “-like”
In claim 11, line 2, please delete “-like”
In claim 12, lines 2, 4, 6, please delete “-like”
In claim 13, lines 6, 8 please delete “-like”
In claim 14, lines 3, please delete “-like”
In claim 15, lines 2, 4, 8, please delete “-like”

The amendments are deemed necessary to obviate 35 U.S.C. 112, second paragraph rejection for indefinite.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: A fuel cell, comprising a support substrate having a region in which a support portion having a mesh-like shape in a plan view is provided, a first electrode on the support substrate, an electrolyte film on the first electrode, and a second electrode on the electrolyte film. The first electrode includes a first thin film electrode formed in a manner of covering at least the region, and a first mesh electrode connected to the first thin film electrode and provided corresponding to the support portion. The first mesh electrode having a film thickness larger than that of the first thin film electrode and having a mesh shape in a plan view.  
The closet prior art JP 2009512166 to Ludwig et al. reference discloses a fuel cell comprising a thin film, comprising of at least 2 layers of a ceramic material, and a metallic material, or a thin film comprises a layer made of a metallic material if the thin film consists of a number of layers. All of the layers of the thin film have an average particle size of at most approximately 500 nm, and at least 2 layers are composed of different materials. In one of these layers, an essentially stable average particle size is maintained after the relaxation time, even in the high temperature region. The mechanical stability is preferably reinforced by an essentially flat support substrate. In the composite element, the thickness of the substrate is at least 5 times the thickness of the thin film, in particular between 10 and 100 times. However, the Ludwig et al. reference does not disclose, nearly disclose or provide motivation to modify the thin film to comprise a region of a support part that has a mesh shape and is disposed on a support substrate, a first thin film electrode that covers the region, and a first mesh electrode that is connected to the first thin film electrode and has a mesh shape. 
The prior art JP 2002-222659 to Kushibiki et al. reference discloses solid electrolyte fuel cells, a cell board and its manufacturing method. The solid electrolyte fuel cell using this single cell, which has a small film resistance, can secure sufficient electrode reaction area. The single cell for the solid electrolyte type fuel cells has an electrolyte layer, sandwiched with an upper electrode layer and a lower electrode layer. A substrate, which has an opening part, and an insulated stress relieving layer laminated on the upper surface of this substrate, are provided. The electrolyte layer is laminated on the upper side of the insulated stress-relieving layer, so that the electrolyte layer blocks the opening part, the upper electrode layer is laminated on the upper surface of the electrolyte layer, and the lower electrode layer is covered from the undersurface of the substrate to the undersurface of the electrolyte layer through the opening. However, the Kushibiki et al. reference does not disclose, nearly disclose or provide motivation to modify the thin film to comprise a region of a support part that has a mesh shape and is disposed on a support substrate, a first thin film electrode that covers the region, and a first mesh electrode that is connected to the first thin film electrode and has a mesh shape.
The prior art JP2003-168448 to Shibata et al. reference discloses a solid electrolyte fuel cell comprising a porous metal substrate installed at the surface and/or the rear face of a pinching body comprised that a solid electrolyte sandwiched by the air electrode and the fuel electrode, on the opposite side face of the porous metal substrate. Plural concave parts are formed from grooves comprising that the plural concave parts. However, the Shibata et al. reference does not disclose, nearly disclose or provide motivation to modify the thin film to comprise a region of a support part that has a mesh shape and is disposed on a support substrate, a first thin film electrode that covers the region, and a first mesh electrode that is connected to the first thin film electrode and has a mesh shape.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725